United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 22-1189
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                Cole A. Ussery

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                           Submitted: July 8, 2022
                            Filed: July 13, 2022
                               [Unpublished]
                               ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
      Following his guilty plea to a firearm offense, Cole Ussery appeals the district
court’s1 denial of his motion to suppress evidence recovered from a search of his
backpack.

       Upon careful review, we conclude that the district court did not err in denying
Ussery’s motion to suppress, as the factual finding that Ussery abandoned his
backpack was not clearly erroneous, and the search of the backpack was a valid
inventory search. See United States v. Holly, 983 F.3d 361, 363 (8th Cir. 2020) (in
reviewing denial of a motion to suppress, district court’s findings of fact are reviewed
for clear error and its legal conclusions are reviewed de novo); United States v.
Crumble, 878 F.3d 656, 659 (8th Cir. 2018) (defendant does not have a reasonable
expectation of privacy in abandoned property); United States v. Allen, 713 F.3d 382,
387-88 (8th Cir. 2013) (officers have broad authority to conduct inventory searches
of items found in the possession of an arrested person who is to be jailed).

      Accordingly, we affirm.
                     ______________________________




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri, adopting the report and recommendations of the
Honorable Abbie Crites-Leoni, United States Magistrate Judge for the Eastern
District of Missouri.

                                          -2-